DETAILED ACTION
Drawings
Amendment to the drawings filed on 03/21/2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 and its dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious the macro- components comprise: 
	- a waveform generator configured to cyclically provide an electrical signal to be transmitted with a predetermined waveform, 
	- transmitting and receiving means configured to transmit into the environment, at each cycle, a first electromagnetic signal matching the electrical signal to be transmitted and to receive from the environment a second electromagnetic signal generated by a reflection of the first electromagnetic signal in the environment, thereby providing a received electrical signal matching the second electromagnetic signal, 
	- an analog conditioning circuit configured to provide, at each cycle, a baseband electrical signal by baseband converting the received electrical signal, and - an analog-to-digital converter configured to provide, at each cycle, a digital signal which is a discrete sequence of values obtained by sampling the baseband electrical signal in plural time instants, 
	- the processing unit is configured, at each cycle, to: 
	- calculate from the digital signal a signal amplitude profile in which signal amplitude values are associated with a set of positions of origin by the reflection of the first electromagnetic signal in the environment, and 

	- wherein the processing unit is further configured, at each cycle, to: 
	- calculate, as distinct parameters, at least a first parameter and a second parameter, wherein all the distinct parameters are individually chosen between: 
	- a couple composed of a maximum value and a minimum value of the discrete sequence of values of the digital signal,
	- an arithmetic mean of the discrete sequence of values of the digital signal, 
	- a maximum peak-to-peak amplitude from the values of the discrete sequence of values of the digital signal, 
	- a number of substantially zero values in the discrete sequence of values of the digital signal, and 
	- an arithmetic mean of a time derivative of the discrete sequence of values of the digital signal, compare the distinct parameters with respective distinct predetermined reference ranges, and 
	- if the first parameter is outside its respective reference range, generate a first alarm signal containing an indication of a first subset of macro-components and/or subcomponents of the measuring system wherein an anomaly is held possible, 
	- if the second parameter is outside its respective reference range, generate a second alarm signal containing an indication of a second subset of macro-components and/or subcomponents of the measuring system wherein an anomaly is held possible, wherein the first subset comprises at least one first macro-component or a subcomponent of the at least one first macro-component, wherein the at least one first macro-component is one of the waveform .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648